Case 3:21-cr-00093-X Document 19 Filed 04/16/21 Pageiof3 PagelD 98

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

UNITED STATES OF AMERICA

Vv. NO. 3:21-CR-00093-X
CHRISTIAN MICHAEL MACKEY

FACTUAL RESUME

In support of Christian Michael Mackey’s plea of guilty to the offense in Count
Two of the indictment, Mackey, the defendant, Doug Morris, the defendant’s attorney,
and the United States of America (the government) stipulate and agree to the following:

ELEMENTS OF THE OFFENSE

To prove the offense alleged in Count Two of the indictment, charging a violation
of 26 U.S.C, § 5861, that is, Possession of an Unregistered Firearm, the government must
prove each of the following elements beyond a reasonable doubt:!

First. That the defendant knowingly possessed a firearm;

Second, ‘That the firearm was a machinegun, as that term is defined in 18
U.S.C. § 5845(b);

Third. That the defendant knew the firearm in question was a machinegun;

Fourth. That this firearm could readily have been put in operating condition;
and

Fifth. That this firearm was not registered to the defendant in the National

Firearms Registration and Transfer Record.

 

' Fifth Circuit Pattern Jury Instruction 2.102 (5th Cir, 2019). }

Factual Resume—~Page |

CM

 
Case 3:21-cr-00093-X Document 19 Filed 04/16/21 Page 2of3 PagelD 99

STIPULATED FACTS

1. Christian Michael Mackey admits that, on or about February 5, 2021, he
knowingly possessed a firearm, to wit: a machinegun, further described as an AK47-style
7.62 x 39 millimeter caliber rifle, of an unknown manufacturer, bearing serial number
1979ZG3478, which was not registered to him in the National Firearms Registration and
Transfer Record, in violation of 26 U.S.C. § 5861(d).

2, Prior to February 5, 2021, Mackey admits that he discussed the purchase of
a machinegun with an undercover FBI agent. Despite being advised of the illegality of
the sale, Mackey admits that he chose to pursue purchasing the firearm. In order to fund
the purchase of this machinegun, Mackey sold his current firearm, an Anderson
Manufacturing AM-15 rifle, bearing serial number 17141419, to a confidential source on
January 29, 2021. After selling this firearm, Mackey admits he actively pursued the
confidential source for assistance purchasing a machinegun.

3, On or about February 5, 2021, in the Dallas Division of the Northern
District of Texas, Mackey paid a confidential source $900 for an AK47 style 7.62 x 39
millimeter caliber, fully automatic machine gun, bearing serial number 1979Z.G3478, and
an additional $200 for ammunition associated with the firearm. Mackey admits that, at
the time of the purchase, he knew the firearm was a fully automatic machinegun as
defined in 26 U.S.C. § 5845(b).

4, Mackey further admits that the firearm he purchased could have readily
been put in operating condition simply by replacing the current firing pin. Mackey also

admits that, at the time he purchased the firearm, it was not registered to him in the

cm

Factual Resume—Page 2

 
Case 3:21-cr-00093-X Document 19 Filed 04/16/21 Page 3of3 PagelD 100

National Firearms Registration and Transfer Record. Mackey admits that this conduct |
violates 26 U.S.C. § 5861.
3. The defendant agrees that the defendant committed all the essential
elements of the offense(s). This factual resume is not intended to be a complete
accounting of all the facts and events related to the offense charged in this case. The
limited purpose of this statement of facts is to demonstrate that a factual basis exists to

support the defendant’s guilty plea to Count Two of the Indictment.

 

uth
AGREED TO AND STIPULATED on this |] day of A PAL. , 2021.
PRERAK SHAH

ACTING UNITED STATES ATTORNEY

Covwy,_/Wanhan Nee

CHRISTIAN MICHARL MACKEY NICOLE DANA

 

Defendant Assistant United States Attorney
. Texas State Bar No. 24062268
{ 1100 Commerce St., Third Floor
’ Dallas, Texas 75242
\ = Tel: (214) 659-8694 |
DOUG MpRRTS Fax: (214) 659-8800 |
Attorney for Defendant Email: nicole.dana@usdoj.gov

Factual Resume—Page 3
